                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

CORY BERNARD WILLIAMS,

                Plaintiff,                               18cv1319
                                                         ELECTRONICALLY FILED
                        v.

WILLIAM SCHOUPPE WARDEN,
ETHEL WHITE WARDEN DEPUTY,
JENNIFER MONZA TREATMENT STAFF,

                Defendants.

         MEMORANDUM ORDER RE: MAGISTRATE JUDGE’S REPORT AND
                     RECOMMENDATION (Doc. 14)

        Plaintiff Cory Bernard Williams filed a prisoner civil rights Complaint against

Defendants William Schouppe, Ethel White, and Jennifer Monza. (Doc. 3). The case was

referred to United States Magistrate Judge Lisa Pupo Lenihan for pretrial proceedings in

accordance with the Magistrate Judges Act, 28 U.S.C. § 636(b)(l), and Rule 72 of the Local

Rules for Magistrate Judges. Judge Lenihan, in a Report and Recommendation (the "Report"),

filed on June 17, 2019, “recommended that the case be dismissed with prejudice for Plaintiff’s

failure to prosecute insofar as he has failed to notify the Court as to the change in his Address.”

See Doc. 14 at 1. Judge Lenihan reached this conclusion only after conducting a well-reasoned

and thorough analysis of the factors to be reviewed in determining whether dismissal of

Plaintiff’s case pursuant to Rule 41(b) of the Federal Rules of Civil Procedure is an appropriate

sanction for a plaintiff’s failure to prosecute his case. See id. at 3-9 (the court applied factors set

forth in Poulis v. State Farm Fire and Casualty Co., 747 F.2d 868 (3d Cir. 1984) to facts of case

sub judice in determining dismissal was proper under Rule 41(b)).
       Service of the Report was made on Plaintiff at his address of record. Plaintiff was given

until July 5, 2019, to file any Objections to the Report. Plaintiff did not file any Objections by

July 5, 2019.

         Accordingly, after de novo review of the pleadings and the documents in the case,

together with the Report and Recommendation, the following Order is entered:

       AND NOW, this 12th day of July, 2019,

       IT IS HEREBY ORDERED that the Plaintiff’s Complaint is DISMISSED WITH

PREJUDICE for Plaintiff’s failure to prosecute his case.

       IT IS FURTHER ORDERED that the Report and Recommendation (Doc. 14), filed on

June 17, 2019, by Magistrate Judge Lenihan, is adopted as the Opinion of the Court.

       The Clerk of Court shall mark this case CLOSED.



                                              s/Arthur J. Schwab
                                              United States District Judge




cc:    The Honorable Lisa Pupo Lenihan
       All ECF Registered Counsel of Record

       Cory Bernard Williams
       Beaver County Jail
       6000 Woodlawn Blvd.
       Aliquippa, PA 15001




                                                 2
